                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

JOHN WILLIE POWELL,                            )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           CV 121-023
                                               )            (Formerly CR 119-024)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )
                                          _________

                                          ORDER
                                          _________

       Petitioner, an inmate at Butner Federal Correctional Institution in Butner, North

Carolina, filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence,

as well as a motion for leave to file his untimely § 2255 motion. As the Clerk of Court

already filed the § 2255 motion, the request for leave to file a motion already on the docket is

MOOT. (Doc. no. 2.) To the extent there is a question about the timeliness of the motion,

the Court expects Respondent will address the issue and file any appropriate motion when

preparing its response to this Order.      If necessary, Petitioner may re-urge any of the

arguments raised in his original motion for leave to file an untimely § 2255 motion.

       The Clerk of Court SHALL SERVE the United States Attorney with this Order and a

copy of the § 2255 motion and supporting memorandum. (Doc. nos. 1-1, 3.) The Court

DIRECTS Respondent to file an answer or response within sixty days of the date of this

Order, and Petitioner shall furnish the United States Attorney in Augusta, Georgia, with
copies of all future motions or papers filed in this case. No discovery shall be had by either

party without leave of Court.

       SO ORDERED this 12th day of February, 2021, at Augusta, Georgia.




                                              2
